Citation Nr: 1533183	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-48 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pilonidal cysts and cysts of the groin.

2.  Entitlement to service connection for latent tuberculosis.

3. Entitlement to an initial rating in excess of 10 percent, prior to April 5, 2012, for bilateral pes planus.

4.  Entitlement to a rating in excess of 30 percent, from April 5, 2012 to February 5, 2015, for bilateral pes planus.

5.  Entitlement to a rating in excess of 50 percent, beginning February 5, 2015, for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and his brother, L. R.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


REMAND

Bilateral Pes Planus

Service treatment records document the Veteran's bilateral foot disorder was diagnosed as pes planus during service in 1969.  Service connection has been in effect for bilateral pes planus and bilateral hallux valgus since June 2009.

The record reflects there are several additional nonservice-connected diagnoses related to the Veteran's feet.  At a February 2010 VA examination, the examiner diagnosed bilateral pes planus, bilateral hallux valgus, bilateral bunions, and gouty arthritis of the bilateral feet.  The examiner also noted destructive changes at the first metatarsal phalangeal joints and found they were compatible with gouty arthritis.  The examiner further documented arthritic changes at the second and third metacarpal phalangeal joints and small calcaneal spurs, but did not attribute those symptoms to any diagnosed foot disorder.

In general, VA pays compensation only for service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); see generally 38 C.F.R. § 4.2 (2014) (directing the rating official to deduct any disability percentage from a nonservice-connected disability if ascertainable).  When a Veteran has both service-connected and nonservice-connected disabilities, VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board finds that the facts of this particular case warrant a remand to afford the Veteran a new VA examination to reconcile all the diagnoses of record, and the examiner must attempt to distinguish, based upon all available records, which bilateral feet symptoms are related to the Veteran's service-connected bilateral pes planus and hallux valgus.

Pilonidal Cysts

In December 2014, the Board reopened the Veteran's previously denied claim for entitlement to service connection for pilonidal cysts.  The Board then directed the RO to attempt to obtain any outstanding private treatment records for the Veteran's cysts from J. L., M.D. during the 1980s and 1990s.  A January 2015 letter to the Veteran requested that he complete a release for the RO to attempt to obtain outstanding private medical records from Dr. J. L.; however, the Veteran did not respond to that letter.  VA's duty to assist is not a one way street; if the Veteran wishes help he cannot passively wait for it in circumstances where his own actions are essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In that regard, if the Veteran is in possession of these outstanding private treatment records, he is must submit them to VA in support of his claim, or to provide an authorization for release of medical records so that VA may attempt to obtain them; otherwise, the claim may be denied.  38 C.F.R. § 3.158 (2014)

The Veteran has never been afforded a VA examination in connection with this claim for entitlement to service connection for pilonidal cysts, claimed as cysts of the groin.  A February 1972 treatment note indicates the Veteran sought treatment for a cyst near his groin and that he reported having these cysts on and off since April 1971, the final month of the Veteran's active duty service.  Additionally, new evidence submitted with his claim to reopen contained statements from J. P. and E. M., who served with the Veteran and attested that they spoke with the Veteran during service about his cysts and witnessed stains on his clothes from when the cysts burst.  As there is an indication that the Veteran's current cysts may be related to his active duty service, and as the Board is precluded from making medical determinations, a remand is required to afford the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claimed disability may be associated military service for the purposes of a VA examination); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Latent Tuberculosis

The Board's December 2014 remand directives instructed the RO to provide the Veteran with a VA pulmonary examination and required the VA examiner to provide an opinion as to "whether any currently diagnosed pulmonary disorder was incurred in or due to the Veteran's active duty service, to include exposure to tuberculosis and the June 1970 positive tuberculosis skin test."  Following a VA tuberculosis examination, the VA examiner acknowledged a June 2014 diagnosis of emphysema and a November 2013 radiology report which "rais[ed] a suspicion of" chronic obstructive pulmonary disease (COPD), yet did not address these pulmonary disorders, and concluded that the Veteran did not have active or latent tuberculosis.  The VA examiner failed to follow the Board's instructions as he did not provide a nexus opinion on "any currently diagnosed pulmonary disorder," and failed to address the emphysema diagnosis and possible diagnosis of COPD.  Accordingly, a remand is required for a supplemental medical opinion addressing whether the Veteran's diagnosed emphysema and possible diagnosis of COPD are due to his active duty service, to include as due to tuberculosis.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include private treatment records for the Veteran's cysts from J. L., M.D. during the 1980s and 1990s.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Once the foregoing development has been accomplished to the extent possible, the Veteran must be afforded a VA examination to determine the severity and manifestations of his service-connected bilateral pes planus and bilateral hallux valgus, as well as any other diagnosed foot disorders.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

For each identified foot disorder, other than bilateral pes planus and bilateral hallux valgus, the examiner must indicate whether the disorder is a manifestation of, medically related to, or aggravated by the service-connected bilateral pes planus or bilateral hallux valgus, or is otherwise related to the Veteran's active service.  The VA examiner must specifically discuss all diagnoses rendered relating to the feet in the February 2010, April 2012, and February 2012 VA examinations, as well as any newly diagnosed foot disorders.

For any foot disorder found to be related to the Veteran's service-connected bilateral pes planus or bilateral hallux valgus, or to his active duty service, the examiner must provide an accurate and fully descriptive assessment of that disorder and its manifestations.

For any foot disorder found NOT to be related to the Veteran's service-connected bilateral pes planus or bilateral hallux valgus, or to his active duty service, the examiner indicate whether it is medically possible to distinguish the symptoms attributable to the Veteran's service-connected bilateral pes planus and bilateral hallux valgus and any other medically unrelated or nonservice-connected foot disability.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After the foregoing development has been completed, the evidence of record, in the form of electronic records, must be made available to the same examiner who conducted the February 2015 VA tuberculosis examination.  After a review of the evidence of record, the examiner must provide an opinion as to whether any currently or previously diagnosed pulmonary disorder was incurred in or due to the Veteran's active duty service, to include as due to exposure to tuberculosis and the June 1970 positive tuberculosis skin test.

The examiner must specifically provide opinions on the November 2013 x-rays which raised a suspicion of COPD and the June 2014 radiology records which documented a diagnosis of emphysema.

If the February 2015 examiner determines another examination is required in order to provide the requested opinion, or if the February 2015 examiner is unavailable or unable to provide the opinions, the Veteran must be afforded the appropriate VA examination to determine whether any currently or previously diagnosed pulmonary disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed pulmonary disorder, to include suspicion of COPD and emphysema, is related to the Veteran's active duty service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must be afforded the appropriate VA examination to determine whether pilonidal cysts or cysts of the groin are related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed pilonidal cysts or cysts of the groin are related to the Veteran's active duty service.  The examiner must also state whether any currently or previously diagnosed pilonidal cysts are due to or aggravated by any service-connected disorder.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  All examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

7.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

